                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

PRINCE SAYON LENARD MOORE                 )
SCOTT, #279 776,                          )
     Plaintiff,                           )
                                          )
       v.                                 ) CIVIL ACTION NO. 2:19-CV-720-ALB
                                          )
OFFICER LANDRUM, et al.,                  )
                                          )
       Defendants.                        )
                                          ORDER

       On November 19, 2019, the Magistrate Judge filed a Recommendation (Doc. 4) to

which no timely objections have been filed. Upon an independent review of the record and

upon consideration of the Recommendation, it is

       ORDERED that the Recommendation of the Magistrate Judge be and is hereby

ADOPTED, and this case is hereby DISMISSED without prejudice for Plaintiff’s failure

to comply with the orders of the court.

       A Final Judgment will be entered separately.

       DONE this 5th day of February, 2020.


                                         /s/ Andrew L. Brasher
                                   ANDREW L. BRASHER
                                   UNITED STATES DISTRICT JUDGE
